SAUFLEY, C.J.,
concurring.
[¶ 9] I concur in the Court’s conclusion that the “fault” language of 39-A M.R.S. § 214 (2005) does not apply to 39-A M.R.S. § 212 (2005) determinations. I also concur in the court’s determination that the hearing officer did not err in awarding short-term total incapacity bene*787fits here, where the employee was injured before his bad behavior and where the record supports the hearing officer’s determination that the employee could not work at all during a four-month period.
[¶ 10] I write separately to note that, in this area of law created entirely by legislative action, issues related to termination for fault generate substantial confusion and litigation. Employees and employers alike would be well-served by legislative action clarifying the ramifications, if any, of an employee’s termination caused by his or her own fault.